DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 11/2/21.  Claims 2, 14, 16 have been cancelled.  Claims 1, 3-13, 15, 17-28 are pending.  Claims 1, 3-13, 15, 17, 25 have been amended.  Claims 3-6, 8-13 have been withdrawn for being drawn to a non-elected species.  Claims 1, 7, 15, 17-28 are examined herein.  
Applicant’s amendments to the claims have rendered the claim objection, 112 rejection, 102, and 103 rejections of the last Office Action moot, therefore hereby withdrawn.
The following new rejection will now apply. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 15, 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US Patent Application 2018/0243306 A1, of record) in view of Rugaard et al. (EP 2 572 709 A1).
The instant claims are directed to a method of treating one or more symptoms of a cancer in a human patient comprising administering a composition comprising a HSP90 inhibitor and an immunostimulatory agent.  
Zhao et al. teach a method of treating cancer in a subject in need thereof by administering a CDK inhibitor and a HSP90 inhibitor (claim 7), wherein the cancer is lung cancer (claim 14), the CDK inhibitor is selected from roscovitine, palbociclib, abemaciclib (claim 9), and the HSP90 inhibitor is NVP-HSP990 (claim 4).  Both active agents may be administered concurrently or sequentially in either order for a duration of up to 1-12 months (paragraph 0126).  Suitable dosage ranges are 0.001 to 200 mg/kg body weight (paragraph 0123).  Other anti-cancer agents and therapies, such as surgery or radiotherapy, are also taught (paragraph 0099).  Finally, synergistic inhibition of cell proliferation was observed by this specific combination of active agents (Figures and paragraphs 0030, 0137).

Zhao et al. teach as discussed above, however, fail to disclose a daily oral dose of 2.5 mg and wherein the cancer has a high mutational burden.  
Rugaard et al. teach HSP90 inhibitors for the treatment of lung cancer (abstract).  Depending on the species, age, individual condition, mode of administration, and the clinical picture in question, effective doses, for example weekly doses from 2-300 mg, preferably 50-160 mg are administered to a human (paragraph 0102).  Rugaard et al. teach once weekly or more frequent administration of HSP90 inhibitors for treating lung cancer (paragraph 0103).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have administered NVP-HSP990 at a daily dose of 2.5 mg to treat a patient with lung cancer having a high mutational burden, as taught by Zhao and Rugaard et al.
A person of ordinary skill in the art would have been motivated to administered NVP-HSP990 at a dose of 2.5 mg, because Zhao et al. teach suitable dosages of 0.001 
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 
Further, the limitation regarding lung cancer “having a high mutational burden” is also obvious because Zhao et al. teaches treating lung cancer, in general.  Therefore, any specific type of subgenus of lung cancer is obvious, absent a showing of unexpected results or criticality.  Furthermore, since Zhao et al. teaches synergistic anti-cancer properties from the claimed combination of active agents, one of ordinary skill in 
Examiner notes that this is a typical genus/species situation.  Once a prima facie case of obviousness is established, the burden is shifted to the Applicant for objective evidence for nonobviousness.  See MPEP 2144.08.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627